El Juez Asociado Se. Hernández,
emitió la opinión del tribunal.
En la presente causa el apelante Manuel Armaiz íué acusado ante la Corte de Distrito 'del Distrito Judicial de Arecibo por delito contra el derecho electoral que so dice cometido en la forma siguiente:
“Allá por el día 18 de octubre de 1904, Manuel Armaiz, en-tonces Juez de elecciones del precinto número 16 idel Distrito electoral-de Arecibo, secundado por Carlos Domínguez, Juez del 'mis-mo precinto, maliciosa y fraudulentamente, borró ¡de la lista de electores de dicho .precinto, el nombre de Alonso Rivera, siendo éste un elector capacitado para votar en dicho precinto, y de este mo-do, privando al mencionado Alonso Rivera del derecho que tiene á votar. Este hechb es contrario á la Ley para tal caso prevista, y á la -paz y dignidad del Pueblo de Puerto Rico. ’ ’
La acusación fue del)idamente jurada por el fiscal especial que la suscribe.
Habiendo comparecido en 17 de abril último Manuel Armaiz para oir la lectura de su sentencia, fue pregun-tado si tenía algunas razones que- exponer para impedir que la misma fuera pronunciada, y no habiéndolo hecho la corte pronunció dicha sentencia como sigue:
“En vista del fallo de convicción dictado en contra de dicho acusado, Manuel Armaiz, por ésta Hon.- Corte, el día 13 del co-miente abril, pero teniendo en cuenta, sin embargo, las circuns-tancias cpie rodean este caso, la Corte Idebe condenar y condena a;l convicto Manuel Armaiz, á .la pena de un año de prisión o¡n el Presidio Departamental de la Isla, con trabajos forzados, y á pa-gar las .costas de esta causa por el delito contra el derecho electoral.”
Contra esta sentencia interpuso Manuel Armaiz re-curso de apelación.
Lo expuesto es lo único que resulta de la transcripción de autos remitida por el Secretario de la Corte de Distri-to de Arecibo, y á la misma nos atenemos para la decisión del recurso, pues por más que aquélla sea defectuosa por no haber cumplido dicho secretario eofi el deber que le *464impone el artículo 356 del Código de Enjuiciamiento Criminal, dejando de remitir copia íntegra de todos los do-cumentos del récord, al acusado y no á esta corte incumbe subsanar esa deficiencia.
Nosotros debemos suponer que la corte de Arecibo pro-cedió con arreglo á derecho en todo aquello en que carez-camos de fundamento para poder afirmar que procedió ilegalmente. Limitándonos al examen de la acusación y de la sentencia que en copia tenemos á la vista, no encon-tramos defecto ó error que puedan invalidarlas Procede, pues, se confirme la sentencia que pronunció la Corte de Distrito de Arecibo en 17 de abril último, con las costas del recurso á cargo del apelante.

Confirmada.

Jueces concurrentes: tíres. Presidente Quiñones y Asociados, Eigüeras, MacLeary y Wolf.